Title: To James Madison from Thomas Hewitt and Others, December 1813 (Abstract)
From: Hewitt, Thomas
To: Madison, James


        § From Thomas Hewitt and Others. December 1813. “The subscribers, Inhabitants of the first-ward of the City of washington, respectfully represent, that much inconvenience has been experienced from the want of a Justice of the Peace in the said ward; and they take the liberty of requesting that one may be appointed, and to recommend Mr. Richard S. Briscoe as a suitable person to fill the office.
        “Mr. Briscoe is a native of the State of Maryland, where, for some time, he acted in the capacity of Justice of the Peace. We know him to be a man of strict integrity, & we believe him to be as well qualified to discharge the duties of that appointment as the generality of those who act as Justices of the Peace.”
      